    Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 1 of 20



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ROBERT TOMASSINI, on behalf of
himself and all others similarly situated,

                                    Plaintiff,
       vs.                                                      3:14-CV-1226
                                                                (MAD/ML)
FCA US LLC,

                              Defendant.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

PARKER WAICHMAN LLP –                                DANIEL C. CALVERT, ESQ.
FL OFFICE                                            JORDAN L. CHAIKIN, ESQ.
27300 Riverview Center Boulevard,
Suite 103
Bonita Springs, Florida 34134
Attorneys for Plaintiff

LAW OFFICES OF ELMER                                 ELMER R. KEACH, III, ESQ.
ROBERT KEACH, III, P.C.
One Pine West Plaza – Suite 109
Albany, New York 12205
Attorneys for Plaintiff

MIGLIACCIO & RATHOD LLP                              JASON S. RATHOD, ESQ.
412 H Street NE, Suite 302                           NICHOLAS A. MIGLIACCIO, ESQ.
Washington, DC 20002
Attorneys for Plaintiff

KANTROWITZ, GOLDHAMMER &                             GARY S. GRAIFMAN, ESQ.
GRAIFMAN, P.C.                                       JAY I. BRODY, ESQ.
747 Chestnut Ridge Road, Suite 200
Chestnut Ridge, New York 10977
Attorneys for Plaintiff

WHITEFIELD BRYSON & MASON, LLP                       GARY E. MASON, ESQ.
5101 Wisconsin Avenue, NW
Suite 305
Washington, DC 20016
Attorneys for Plaintiff


                                                 1
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 2 of 20




COUGHLIN, GERHART LAW FIRM –                           ALAN J. POPE, ESQ.
BINGHAMTON OFFICE
P.O. Box 2039
99 Corporate Drive
Binghamton, New York 13902-2039
Attorneys for Defendant

THOMPSON, COBURN LAW FIRM –                            KATHY A. WISNIEWSKI, ESQ.
ST. LOUIS OFFICE                                       SHARON B. ROSENBERG, ESQ.
One U.S. Bank Plaza                                    STEPHEN A. D'AUNOY, ESQ.
St. Louis, Missouri 63101                              THOMAS L. AZAR, JR., ESQ.
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                           MEMORANDUM-DECISION AND ORDER

                                        I. INTRODUCTION1

       On September 8, 2014, Plaintiff Robert Tomassini commenced this putative class action in

state court, and Defendant FCA US LLC removed to the Northern District of New York on

October 8, 2014. See Dkt. No. 1. On January 25, 2018, Plaintiff Tomassini moved for class

certification on his claim for deceptive business practices under New York General Business Law

Section 349. See Dkt. Nos. 23, 194. The Court denied Plaintiff's motion. See Dkt. No. 228.

Plaintiff Tomassini subsequently filed a motion for reconsideration or, in the alternative, to permit

Thomas Hromowyk to intervene as an additional class representative. See Dkt. No. 230. The

Court denied Plaintiff's motion to reconsider but allowed Plaintiff to amend the complaint to

include Mr. Hromowyk. See Dkt. Nos. 237, 240. On January 9, 2019, Plaintiffs Tomassini and

Hromowyk filed an amended complaint alleging violations under Section 349. See Dkt. No. 243.

Defendant subsequently filed a motion to dismiss, which was denied by the Court. See Dkt. Nos.

250, 256. On September 27, 2019, Defendant filed a motion for sanctions and a motion for



       1
           The Court assumes the parties' familiarity with the underlying facts in this case.

                                                   2
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 3 of 20



summary judgment as to Plaintiff Hromowyk's claim. See Dkt. Nos. 280, 281. The Court granted

Defendant's motions for sanctions and summary judgment as to Plaintiff Hromowyk and he was

terminated from this action. See Dkt. No. 309. In June 2020, Defendant moved for leave to

deposit funds with the Court. See Dkt. No. 319. The Court denied Defendant's motion. See Dkt.

No. 323. On August 17, 2020, Defendant filed a motion to remand this action to state court. See

Dkt. No. 324. Soon thereafter, Plaintiff accepted Defendant's offer of judgment. See Dkt. No.

325. Currently before the Court is Plaintiff's motion for attorneys' fees and bill of costs. See Dkt.

Nos. 338, 339.

                                          II. DISCUSSION

A.     Motion for Attorneys' Fees

       "Like a typical settlement agreement, an accepted Rule 68 offer of judgment is a contract,

and it must be interpreted according to ordinary contract principles." Lilly v. City of N.Y., 934

F.3d 222, 235 (2d Cir. 2019). "Critically, '[i]f the terms of a contract are clear, courts must take

care not to alter or go beyond the express terms of the agreement, or to impose obligations on the

parties that are not mandated by the unambiguous terms of the agreement itself.'" Id. (quoting

Steiner v. Lewmar, Inc., 816 F.3d 26, 32 (2d Cir. 2016)). "A request for attorney's fees should not

result in a second major litigation. Ideally, of course, litigants will settle the amount of a fee.

Where settlement is not possible, the fee applicant bears the burden of establishing entitlement to

an award and documenting the appropriate hours expended and hourly rates." Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983).

        "Both [the Second Circuit] and the Supreme Court have held that the lodestar—the

product of a reasonable hourly rate and the reasonable number of hours required by the case—

creates a 'presumptively reasonable fee.'" Millea v. Metro-N. R. Co., 658 F.3d 154, 166 (2d Cir.



                                                   3
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 4 of 20



2011) (quoting Arbor Hill Concerned Citizens Neighborhood Assoc. v. Cnty. of Albany, 522 F.3d

182, 183 (2d Cir. 2008)) (other citation omitted); see also Bergerson v. N.Y. State Office of

Mental Health, Cent. N.Y. Psychiatric Ctr., 652 F.3d 277, 289 (2d Cir. 2011) (stating "[a]ttorneys'

fees are awarded by determining a presumptively reasonable fee, reached by multiplying a

reasonable hourly rate by the number of reasonably expended hours") (citing Simmons v. N.Y.

City Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009)). "The lodestar figure should be in line with

the rates prevailing in the community for similar services by attorneys of comparable skill,

experience, and reputation." Kapoor v. Rosenthal, 269 F. Supp. 2d 408, 412 (S.D.N.Y. 2003)

(citing Hensley, 461 U.S. at 433; Luciano v. Olsten Corp., 109 F.3d 111, 115 (2d Cir. 1997)).

       In the Second Circuit, "'any attorney ... who applies for court-ordered compensation ...

must document the application with contemporaneous time records ... specify[ing], for each

attorney, the date, the hours expended, and the nature of the work done.'" Marion S. Mishkin Law

Office v. Lopalo, 767 F.3d 144, 148 (2d Cir. 2014) (quoting N.Y. State Ass'n for Retarded Child.,

Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983)). "The law is clear that in reviewing a fee

application, the court 'should exclude excessive, redundant or otherwise unnecessary hours.'"

Siracuse v. Program for the Dev. of Human Potential, No. 07 CV 2205, 2012 WL 1624291, *33

(E.D.N.Y. Apr. 30, 2012) (quoting Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999)).

"The relevant inquiry for the Court 'is not whether hindsight vindicates an attorney's time

expenditures, but whether, at the time the work was performed, a reasonable attorney would have

engaged in similar time expenditures.'" Genito v. Forster & Garbus LLP, No. 6:15-CV-00954,

2016 WL 3748184, *2 (N.D.N.Y. July 11, 2016) (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d

Cir. 1992)).




                                                 4
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 5 of 20



       "In evaluating time sheets and expense records, some courts have dealt with the problem

posed by excessive or redundant billing by simply subtracting the redundant hours from the

amount of hours used to calculate the lodestar." Siracuse, 2012 WL 1624291, at *34 (citing

Fernandez v. N. Shore Orthopedic Surgery & Sports Med. P.C., No. 96 CV 4489, 2000 WL

130637, *6 (E.D.N.Y. Feb. 4, 2000); Ruggiero v. Krzeminski, 928 F.2d 558, 564 (2d Cir. 1991)).

"Particularly where, as here, the billing records are voluminous, 'it is less important that judges

attain exactitude, than that they use their experience with the case, as well as their experience with

the practice of law, to assess the reasonableness of the hours spent.'" Id. (quoting Amato v. City of

Saratoga Springs, 991 F. Supp. 62, 65 (N.D.N.Y. 1998) (citing Clarke v. Frank, 960 F.2d 1146,

1153 (2d Cir. 1992)). "Thus, '[i]n calculating the number of "reasonable hours," the court looks to

"its own familiarity with the case ... and its experience generally as well as to the evidentiary

submissions and arguments of the parties."'" Id. (quoting Clarke, 960 F.2d at 1153). "In

excluding hours that were not reasonably expended, 'the court has discretion simply to deduct a

reasonable percentage of the number of hours claimed 'as a practical means of trimming fat from

a fee application.'" Genito, 2016 WL 3748184, at *2 (quoting Kirsch v. Fleet St., Ltd., 148 F.3d

149, 173 (2d Cir. 1998)) (other quotation omitted).

       Here, Plaintiff's motion for attorneys' fees arises out of his acceptance of an offer of

judgment. See Dkt. No. 325. The accepted offer of judgment provides the following:

               Pursuant to Rule 68 of the Federal Rules of Civil Procedure,
               Defendant FCA US LLC hereby offers to allow entry of judgment
               to be taken against it on the individual claim made by Robert
               Tomassini in the amount of Two Thousand Dollars ($2,000), plus
               1) payment of taxable costs related to the prosecution of
               Tomassini's individual claim, and 2) reasonable attorney fees
               related to the prosecution of Tomassini's individual claim (only), as
               agreed to by the parties, or, in the absence of an agreement, as
               determined by the court.



                                                   5
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 6 of 20



Dkt. No. 325 at 3. The term "reasonable fee" is left undefined. Thus, the Court will rely upon the

standards set forth above to determine whether Plaintiff's request is reasonable.

        Initially, the Court notes that, despite the language of the offer of judgment, the parties

seek antithetical outcomes on this motion. Plaintiff seeks a total of $151,525.56 in attorneys' fees

and $14,027.84 in taxable costs. See Dkt. No. 338 at 1; Dkt. No. 340 at 15. Defendant argues

that Plaintiff's motion for fees and costs should be denied in its entirety, or alternatively, that

Plaintiff's counsel should be awarded no more than $2,000. See Dkt. No. 344 at 30.

        Plaintiff's counsel seeks an hourly rate of $350 for partners, $200 for associates, and $100

for paralegals and law clerks. See Dkt. No. 340 at 5. Defendant did not object to Plaintiff's

requested rate. See Dkt. No. 344 at 19 n.6. Accordingly, the Court finds that the requested rates,

while high for this district, are reasonable in light of the work and experience of Plaintiff's

counsel. However, Defendant objects to Plaintiff's calculation of the number of recoverable

hours. See generally Dkt. No. 344. Defendant primarily argues that that Plaintiff's fee and cost

requests are not related to his "individual claim (only)" as required by the offer of judgment. See

id. Alternatively, Defendant argues that the fee request is substantively and procedurally flawed.

See id. at 19-29.

        The offer of judgment provides that Plaintiff's counsel may recover fees which relate to

Plaintiff's "individual claim (only)." See Dkt. No. 325 at 6. Thus, Plaintiff's counsel may not

recover fees for the hours that they dedicated to issues which either involved class claims or were

intertwined with class issues. The Court has reviewed the billing records submitted by counsel

and finds that some of the claimed hours relate to class issues, while others are unclear. The

Court has attached to this decision two tables. One table details the fees charged for work that

relates either solely to class issues or involves a combination of class and individual issues. The



                                                    6
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 7 of 20



other table details fees for which the Court does not have sufficient information to determine

whether the work involved class issues.

       As can be seen in the Court's table, there are a number of instances where Plaintiff's

counsel bills for tasks that involve both individual and class issues. For example, there are

numerous entries which relate to Plaintiff's motion to compel. Plaintiff's motion to compel sought

production of "certain materials responsive to Plaintiff's discovery demands and relevant to class

certification." See Dkt. No. 89 at 1 (emphasis added). Yet another example includes fee requests

related to certain experts. Plaintiff's counsel requests compensation for time related to the report

and testimony of David R. McLellan. Mr. McLellan's report is entitled "Expert Report of David

R. McClellan In Connection With Plaintiff's Motion for Class Certification." See Dkt. No. 220-9

at 2. Indeed, Mr. McLellan was asked to opine about "whether stress corrosion cracking in valve

stems used in the TPMS units of [the Class Vehicles] can pose a common and class-wide safety

risk to owners and lessees of the Class Vehicles, their passengers, and other drivers on the road."

Id. (emphasis added).

       Additionally, Plaintiff has not provided sufficiently detailed information to demonstrate

entitlement to recovery of fees for the hours listed in Table 2. Due to the insufficiency of the

documentation, the Court is unable to determine whether the billing entries in Table 2 relate to

individual or class issues. Thus, Plaintiff has not met his burden for recovery of fees for the hours

listed in Table 2. See Hensley, 461 U.S. at 437 (noting that the plaintiff "bears the burden of

establishing entitlement to an award").

       Plaintiff's counsel billed a total of 777.65 hours for a lodestar total of $233,116.25. See

Dkt. No. 340 at 5; Dkt. No. 341. In his motion, Plaintiff applied a 35% reduction to the hours,

resulting in a modified lodestar of $151,252.56. See Dkt. No. 340 at 4. However, the Court finds



                                                  7
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 8 of 20



this reduction insufficient in light of the billing errors described above. Rather, a 46% reduction

in hours is appropriate.2 After a 46% reduction in hours, the modified lodestar total would be

$125,882.78.

       Plaintiff argues that Defendant's actions prolonged the litigation thereby justifying a

greater fee award. See Dkt. No. 340 at 8-9. Based on the Court's familiarity with this action, the

Court does not agree that the delay is attributable solely to Defendant. There were a number of

discovery disputes and significant motions made in this action, some of which were decided in

Plaintiff's favor while others were decided in Defendant's favor. While the Court agrees that this

action was undoubtedly prolonged beyond what was necessary to litigate the merits, the Court

finds that Plaintiff and Defendant share the responsibility for prolonging the litigation.

       Defendant argues that Plaintiff's motion for attorneys' fees should also be denied on

procedural grounds. Specifically, Defendant argues that Plaintiff failed to segregate awardable

hours from non-awardable hours, failed to submit evidence that attorney billing records were

made contemporaneously, that the motion for fees is untimely, and that Plaintiff failed to act in

good faith in fulfilling his obligations under the contract. See Dkt. No. 344 at 27-31. The Court

finds these arguments unpersuasive.

       Although the Court ultimately found that some of the hours for which Plaintiff's counsel

billed involved work on class claims, there is no indication that the inclusion of these hours was

done in bad faith. Additionally, the hours that were excessive or unnecessary have been excluded

from the hours calculation. As to the contemporaneousness of the billing records, Plaintiff's

counsel has specifically affirmed that the records were contemporaneously recorded and were

kept using the firms' ordinary timekeeping procedures. See Dkt. No. 341 at ¶ 4; Dkt. No. 341-1 at



       2
           The sum of the hours flagged by the Court is 363.9. This constitutes 46.8% of the 775.65

                                                  8
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 9 of 20



¶ 20; Dkt. No. 341-2 at ¶ 9; Dkt. No. 341-3 at ¶ 3. Finally, the Court does not construe Plaintiff's

filing of the instant motion as a breach of his duty of good faith. The offer of judgment provides

that in the absence of an agreement, the question of attorneys' fees will be determined by the

Court. Although negotiations between the parties before filing this motion would have been the

Court's preference, the Court will not go so far as finding that a failure to do so constitutes bad

faith.

         Defendant also argues that Plaintiff's motion for attorneys' fees is untimely because it was

filed more than fourteen days after the entry of judgment and Plaintiff did not seek an extension

of the deadline prior to its expiration. See Dkt. No. 344 at 28. In response, Plaintiff argues that

the submission was timely in light of the Court's October 16, 2020, text order or, alternatively,

that the Court should accept the late filing. See Dkt. No. 348 at 4-5.

         "Rule 54(d)(2)(B) states that '[u]nless otherwise provided by statute or order of the court,

[a] motion [for attorneys' fees] must be filed and served no later than 14 days after entry of

judgment.'" Tancredi v. Metro. Life Ins. Co., 378 F.3d 220, 226 (2d Cir. 2004) (quoting Fed. R.

Civ. P. 54(d)(2)(B)). "According to Rule 6(b)(2), however, a district court may extend certain

deadlines 'upon motion made after expiration of the specified period .... where the failure to act

was the result of excusable neglect.'" Id. (quoting Fed. R. Civ. P. (6)(b)(2)). The Second Circuit

has held that "absent a statute or order of the court such as a local rule, the district court [is]

required to find 'excusable neglect' under Rule 6(b)(2) to extend the time to move for attorneys'

fees after the expiration of Rule 54's fourteen-day deadline." Id. at 227-28 (citing Crue v. Aiken,

370 F.3d 668, 680-81 (7th Cir. 2004)). In determine whether a party's neglect is excusable, the

Court must consider the following factors: "[1][t]he danger of prejudice to the [opposing party],


hours billed by Plaintiff's counsel.


                                                    9
     Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 10 of 20



[2] the length of the delay and its potential impact on judicial proceedings, [3] the reason for the

delay, including whether it was in the reasonable control of the movant, and [4] whether the

movant acted in good faith." Id. at 228 (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

P'ship, 507 U.S. 380, 395, 113 S. Ct. 1489, 123 L.Ed.2d 74 (1993)).

       Here, judgment was entered on September 16, 2020. See Dkt. No. 328. On October 16,

2020, the Court issued a text order setting the deadline for motions for attorneys' fees. See Dkt.

No. 336. Plaintiff filed his motion on October 30, 2020. See Dkt. Nos. 338, 339. Because

Plaintiff did not seek an extension prior to the expiration of the deadline to file his motion, the

Court must determine whether his neglect is excusable.

       First, the Court notes that the delay in filing was approximately thirty days. The delay did

not impact the judicial proceeding in any meaningful way nor has Defendant argued that it was

prejudiced by the delay. It appears that the delay occurred because the parties were engaged in

settlement talks. Initially, the parties scheduled a settlement conference with the assigned

magistrate judge. See Dkt. No. 329. Following the settlement conference, it became clear that

settlement of this issue was unlikely to be achieved. See Dkt. No. 336. Soon thereafter, the

Court, sua sponte, issued a text order requiring that any motions for attorneys' fees be filed on or

before October 30, 2020. See Dkt. No. 337. Plaintiff filed his motion on October 30, 2020. See

Dkt. Nos. 338, 339. Considering the reason for the delay, the Court finds that Plaintiff acted in

good faith. Therefore, Plaintiff's neglect is excusable. Accordingly, Plaintiff's counsel is awarded

$125,882.78 in attorneys' fees.

B.     Motion for Bill of Costs

       Federal Rule of Civil Procedure 54(d)(1) provides that "costs other than attorney's fees

should be allowed ... to the prevailing party unless the court directs otherwise." Sacco v. Daimler



                                                  10
    Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 11 of 20



Chrysler Corp., No. 05-CV-1435, 2008 WL 2858652, *1 (N.D.N.Y. July 22, 2008) (quoting Fed.

R. Civ. P. 54(d)(1)). The costs that may be awarded to a prevailing party are listed in 28 U.S.C. §

1920. See Gallagher v. IBEW Loc. Union No. 43, No. 5:00-CV-1161, 2008 WL 5191691, *1

(N.D.N.Y. Dec. 10, 2008). Section 1920 provides as follows:

               A judge or clerk of any court of the United States may tax as costs
               the following:

                       (1) Fees of the clerk and marshal;

                       (2) Fees for printed or electronically recorded transcripts
                       necessarily obtained for use in the case;

                       (3) Fees and disbursements for printing and witnesses;

                       (4) Fees for exemplification and the costs of making copies
                       of any materials where the copies are necessarily obtained
                       for use in the case;

                       (5) Docket fees under section 1923 of this title;

                       (6) Compensation of court appointed experts, compensation
                       of interpreters, and salaries, fees, expenses, and costs of
                       special interpretation services under section 1928 of this
                       title.

Id. (quoting 28 U.S.C. § 1920).

       Awarding costs to the prevailing party is the rule, not the exception, in civil litigation. See

Whitfield v. Scully, 241 F.3d 264, 270 (2d Cir. 2001) (citing Fed. R. Civ. P. 54(d); Mercy v.

County of Suffolk, 748 F.2d 52, 54 (2d Cir. 1984)), abrogated on other grounds Bruce v. Samuels,

577 U.S. 82 (2016). Accordingly, "the losing party has the burden to show that costs should not

be imposed; for example, costs may be denied because of misconduct by the prevailing party, the

public importance of the case, the difficulty of the issues, or the losing party's limited financial

resources." Id.




                                                  11
    Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 12 of 20



        Here, Plaintiff filed a bill of costs in the amount of $14,027.84. See Dkt. No. 338 at 1.

Plaintiff asserts that the entire bill is for fees for printed or electronically recorded transcripts. See

id. Defendant argues that the bill of costs should be rejected because Plaintiff has not

demonstrated that the receipts submitted relate to the prosecution of his individual claim only.

See Dkt. No. 344 at 30. Rather, Defendant argues, Plaintiff seeks compensation for transcripts of

witnesses related to class issues. See id. Plaintiff has not responded to Defendant's objections.

See Dkt. No. 348.

        The offer of judgment provides that Defendant will pay "taxable costs related to the

prosecution of Tomassini's individual claim." See Dkt. No. 325 at 3. For the same reasons that

the Court detailed above, Plaintiff may not recover costs which involve class issues. The Court

has reviewed Plaintiff's bill of costs and finds that some of the costs incurred involve class issues.

For example, Plaintiff requests costs associated with the taking of a deposition of Gregory

Pinsonneault. See Dkt. No. 338 at 3. Mr. Pinsonneault's expert report indicates that he was asked

to "opine on whether damages can be measured on a class-wide basis." See Dkt. No. 220-3 at 7.

Plaintiff also seeks compensation for the costs associated with taking the depositions of Richard

Lynch and Mr. McLellan. See Dkt. No. 338 at 4-5. Both Mr. Lynch and Mr. McLellan were

asked to opine about whether there was a class-wide materials defect. See Dkt. No. 220-4 at 4;

Dkt. No. 220-9 at 2. Therefore, Plaintiff may not recover the $3,878.35 in costs associated with

the depositions of Mr. Pinsonneault, Mr. Lynch, and Mr. McLellan.

        Additionally, Plaintiff's bill of costs includes requests for costs associated with the

depositions of numerous non-party witnesses. See Dkt. No. 338 at 8-9, 11-12. Plaintiff has not

provided any information about who these witnesses are or the topics of their testimony, leaving

the Court unable to determine whether their testimony involves class issues. Due to the



                                                   12
    Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 13 of 20



insufficiency of the submission, Plaintiff's requested taxable costs must be further reduced by

$5,452.19. Accordingly, Plaintiff is entitled to an award of costs in the amount of $4,699.30.

                                       III. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiff's motion for attorneys' fees (Dkt. No. 339) is GRANTED in part

and DENIED in part; and the Court further

       ORDERS that Plaintiff is awarded $125,882.78 in attorneys' fees; and the Court further

       ORDERS that Plaintiff's motion to tax costs (Dkt. No. 338) is GRANTED in part and

DENIED in part; and the Court further

       ORDERS that Plaintiff is awarded $4,699.30 in taxable costs; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: March 26, 2021
       Albany, New York




                                                 13
    Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 14 of 20



Table 1: Entries Involving Class Issues

     Name            Date                 Description            Duration   Attorney Rate
Daniel Calvert    6/6/2016     Redlining & circulating              .8          $275
                               Motion to Compel
                  2/23/2017    Researching & preparing             5.6          $275
                               Motion to Compel
                  2/24/2017    Researching, preparing,             1.5          $275
                               circulating Motion to Compel
                               draft
                  2/26/2017    Researching, preparing,              .2          $275
                               revising motion to compel
                               draft
                  2/28/2017    Reviewing MTC draft; []             1.4          $275
                               emails w/ counsel re MTC
                  3/1/2017     Reviewing MTC draft, notes           .5          $275
                               from M&C; emails w/ co-
                               counsel re MTC extension,
                               search logic, custodians
                  3/6/2017     Reviewing call agenda, MTC          2.2          $275
                               draft, M&C notes; planning re
                               outstanding issues
                  5/2/2017     Reviewing & revising MTC            1.9          $275
                               draft; emails w/ co-counsel re
                               MTC plans, redactions, ESI
                               protocol
Elmer Robert      3/11/2016    [R]eview and revise motion to       5.10         $350
Keach, III                     compel discovery (3.1),
                               research on class member
                               discovery, review of past cases
                               (1.0), finalize lengthy ECF
                               filing for motion to compel,
                               compiled exhibits, converted
                               documents to .pdf, uploaded to
                               ECF system (1.0)
                  3/25/2016    [R]eview and revise letter to       1.00         $350
                               Court in response to motion to
                               compel, finalized and filed on
                               ECF system
                  3/30/2016    Attendance at argument on           2.20         $350
                               motion to compel before Judge
                               Peebles in Syracuse (1.2),
                               meeting of all counsel
                               afterward (1.0)
                  5/19/2016    [R]eview and revise letter in       1.10         $350
                               opposition to request for

                                              14
    Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 15 of 20



                            protective order (.8), finalize
                            and file letter on ECF system
                            (.3)
                6/02/2016   [M]eeting with co-counsel           2.90   $350
                            prior to hearing on motions,
                            attendance at motion hearing
                6/08/2016   [P]articipate in telephone          .40    $350
                            conference with Judge Peebles
                6/17/2016   [R]eview and revise summary         6.40   $350
                            judgment papers (1.5),
                            compile extensive exhibits
                            (2.5), finalize and file response
                            to [summary judgment] on
                            [ECF] system (.4), review and
                            revise response to motion to
                            preclude class members (1.0),
                            compile exhibits (.5), finalize
                            and file on [ECF] system (.5)
Gary E. Mason   8/18/2014   Revise & revise complaint;          1.0    $350
                            mtg. NAM
                5/06/2016   Review & revise motion to           2.0    $350
                            compel; review motion for
                            protective order
Jennifer S.     7/15/2014   Draft Chrysler TPMS                 7.60   $200
Goldstein                   Complaint
                7/16/2014   Draft Chrysler TPMS                 4.00   $200
                            Complaint
                7/17/2017   Draft Chrysler TPMS                 5.50   $200
                            Complaint
                7/18/2014   Draft Chrysler TPMS                 9.25   $200
                            Complaint
                7/21/2014   Draft Chrysler TPMS                 7.00   $200
                            Complaint
                7/22/2014   Draft Chrysler TPMS                 7.00   $200
                            Complaint
                3/09/2016   Reviewed pertinent documents        3.50   $200
                            related to defendant's expected
                            motion to compel & plaintiff's
                            pending motion to compel
                3/10/2016   Review hot documents,               3.50   $200
                            interrogatories, requests for
                            production, responses, and
                            discovery dispute letters in
                            preparation for response to
                            defendant's motion to compel
                3/11/2016   Edited plaintiff's motion to        2.25   $200

                                            15
   Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 16 of 20



                          compel
              4/26/2016   Editing motion to compel          1.00    $200
              5/06/2016   Edited draft of motion to         3.00    $200
                          compel
              6/01/2016   Prep for hearing on motion to     1.25    $200
                          stay, motion for protective
                          order, and motion to compel
              2/10/2017   Meet & confer with opposing       1.00    $200
                          counsel regarding search
                          terms, intended deponents, etc.
                          for potential motion to compel
              2/13/2017   Reviewed letter to court           .25    $200
                          adjourning motion to compel
              7/21/2017   Call with McLellan to prep         .75    $200
                          him for deposition
              7/26/2017   Prep & travel to deposition of    12.50   $200
                          David McLellan
              7/27/2017   Deposition of David McLellan      17.50   $200
Martha B.     8/06/2014   Review & edit complaint           1.00    $200
Schneider
Monica C.     8/08/2014  Edit draft complaint &              2.0    $100
DiCocco                  incorporate CAS/MBS edits
Nicholas A.   4/01/2014 Research causes of action and       3.00    $325
Migliaccio               email re same
              6/20/2014 Research & work on                  4.00    $325
                         Complaint
              6/26/2014 Ems. & research; work on            1.50    $325
                         Complaint
              7/21/2014 Review draft complaint; cf.         1.50    $325
                         Jeff Stewart
              7/30/2014 Review complaint                    1.50    $325
              7/31/2014 Work on draft complaint             4.00    $325
              8/01/2014 Finalize draft complaint; Em.       3.50    $325
                         Same to client & co-counsel
              8/08/2014 Revise complaint; Ems. re           2.50    $325
                         same; Cf. SB re same
              8/11/2014 Revise complaint; Ems. re           3.75    $325
                         same
              8/12/2014 Review & revise complaint;          2.50    $325
                         Ems. re same; cf. call re same;
                         calls re TPMS units in
                         junkyard
              8/28/2014 Work on complaint                   4.00    $325
              8/29/2014 Finalize complaint                  6.50    $325
              10/22/2014 Call to D. McLellan re testing;    1.75    $325
                         cf. MCD re same

                                         16
Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 17 of 20



           2/13/2016   Identify discovery deficiencies   1.3    $350
                       and draft correspondence re
                       same
           2/15/2016   Cf. experts E. Sullivan, D.       4.4    $350
                       McLellan and R. Lynch re
                       reports; review same
           2/15/2016   Review revise letter request      .30    $350
           2/24/2016   Review and cf. with experts       2.5    $350
                       Lynch, McLellan and Sullivan
                       re reports
           2/25/2016   Finalize and serve expert         1.8    $350
                       reports
           3/07/2016   Research MTC issues; review       2.5    $350
                       J. Brody brief on privacy
                       issues re inspection
           3/09/2016   Draft and revise motion to        3.4    $350
                       compel
           3/09/2016   Research for MTC; review D's      2.8    $350
                       letter re discovery
           3/10/2016   Revise motion to compel           4.3    $350
           3/10/2016   Work on motion to compel          2.4    $350
           3/11/2016   Work on MTC; exhibits,            3.8    $350
                       proofing
           3/11/2016   Finalize motion to compel         3.3    $350
           3/29/2016   Prep for motion to compel         2.7    $350
                       argument
           3/30/2016   Motion to compel argument         1.8    $350
                       before J. Peebles and prep for
                       same
           3/31/2016   Review Judge Peebles order        .60    $350
                       on motion to compel
           4/18/2016   Draft letter to Court re          1.5    $350
                       adjournments; conf with op
                       counsel
           4/20/2016   Call with McLellan; review        1.6    $350
                       discovery documents for call
           5/06/2016   Work on motion to compel          3.6    $350
           5/16/2016   Cf. Experts Lynch, Sullivan re    .50    $350
                       rebuttal reports
           5/19/2016   Review motion to stay; and        1.3    $350
                       opp plaintiff's motion to
                       compel
           5/22/2016   Review and comment Sullivan       2.5    $350
                       and Lynch expert reports
           5/23/2016   Review and finalize Sullivan      3.10   $350
                       and Lynch expert reports

                                      17
Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 18 of 20



           5/24/2016   Review Chrysler motion to   1.8        $350
                       stay; review Chrysler opp
                       MTC; reply iso protective
                       order
           7/26/2017   Prep for McLellan dep       6.2        $350
           7/27/2017   Defend McLellan dep         7.2        $350




                                     18
    Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 19 of 20



Table 2: Ambiguous Entries

     Name           Date                Description              Duration   Attorney Rate
Daniel Calvert   6/28/2017   Reviewing, file updates re             .3          $275
                             relevant Conti docs, depo prep
                             assistance
Elmer Robert     4/11/2016   [D]ocument review in                  6.5          $350
Keach, III                   preparation for deposition of Jim
                             Ryan and other deponents (5.0),
                             compile exhibits in preparation
                             for deposition (1.5)
                 4/12/2016   [P]reparation for deposition,         9.1          $350
                             review of documents (2.0),
                             conduct deposition of Jim Ryan
                             in Detroit (4.1), preparation for
                             Rudnitsky and Shulke
                             depositions, review documents,
                             compile deposition of Gerald
                             Shulke (3.5)
                 4/13/2016   [P]reparation for depositions         7.5          $350
                             (1.0), conducted deposition of
                             Myron Rudnitsky (3.0),
                             conducted deposition of Gerald
                             Shulke (3.5)
                 5/10/2017   [D]ocument review and                 2.0          $350
                             preparation for Plantiga
                             Deposition
                 5/11/2017   [B]reakfast meeting with co-          8.5          $350
                             counsel to discuss deposition
                             (.5), preparation (1.0),
                             conducted deposition of Paul
                             Plantiga (7.0)
Nicholas A.      6/23/2014   Factual & legal research; cf. SB,     3.5          $325
Migliaccio                   GEM
                 6/24/2014   Research causes of action             2.0          $325

                 10/23/2014 Ems. To & from experts; call           2.25         $325
                            with Graifman; factual research
                 1/28/2016 Review expert reports and               2.0          $350
                            expert materials and draft email
                            to experts
                 2/13/2016 Review and cf. with experts re          3.3          $350
                            expert reports
                 4/11/2016 Review Continental production;          2.5          $350
                            work on 30b6; emails with co-
                            counsel re same; assembly docs

                                           19
   Case 3:14-cv-01226-MAD-ML Document 354 Filed 03/26/21 Page 20 of 20



                           for Shulke, Rudnitsky, Ryan
                           depos
               4/12/2016   J. Ryan Depot; prep for same         3.4   $350
                           including by assembling
                           documents
               4/13/2016   Myron Rudnitsky and Gerald           7.8   $350
                           Shulke depos; prep for same by
                           assembling documents; assist
                           Keach
               5/11/2016   EMs to experts re reports; EMs       1.5   $350
                           re scheduling; assemble hot
                           documents for experts
               5/20/2016   EMs and call withs experts;          3.0   $350
                           review Chrysler opp extension;
                           review draft expert reports
               5/07/2017   Review documents and prep for        6.2   $350
                           Malski deposition
               5/08/2017   Review docs and prep for             4.8   $350
                           Detroit deps
               5/09/2017   Prep for Malski, Liepa,              6.2   $350
                           Plantinga deps; review docs
               5/10/2017   Prep for Liepa and Malski dep;       8.1   $350
                           review docs; Malski dep; review
                           docs for Plantinga dep
               5/11/2017   Prep for Plaintinga dep; review      5.2   $350
                           docs
               5/22/2017   EMs re discovery issues; revise      1.7   $350
                           letter to J. Peebles; draft expert
                           supplementation;
               6/26/2017   Review Continental docs to prep      6.8   $350
                           for Gutierrez dep
               6/27/2017   Prep and take Gutierrez dep          7.2   $350
Jason Rathod   5/07/2017   Review documents in                  3.5   $350
                           preparation for Liepa Deposition
               5/08/2017   Review documents in                  5.0   $350
                           preparation for Liepa deposition
               5/09/2017   Prepare outline and exhibits for     6.0   $350
                           Liepa deposition
               5/10/2017   Prepare and take Liepa               4.8   $350
                           deposition




                                          20
